United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT               September 28, 2004

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 04-40117
                           Summary Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

ANTHONY T. BOLDING,

                                      Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                       USDC No. L-03-CR-436-ALL
                         --------------------

Before JOLLY, HIGGINBOTHAM, and PICKERING, Circuit Judges.

PER CURIAM:*

     Anthony T. Bolding appeals his conviction and sentence for

possession with intent to distribute over 100 kilograms of

marijuana.     Bolding’s pro se motion requesting judicial notice of

Blakely v. Washington, 124 S. Ct. 2531 (2004), is DENIED, because

there is no right to hybrid representation in a direct criminal

appeal.   See United States v. Ogbonna, 184 F.3d 447, 449 & n.1

(5th Cir. 1999).




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                              No.04-40117
                                  -2-

     Bolding first contends that 21 U.S.C. § 841 is facially

unconstitutional in light of Apprendi v. New Jersey, 530 U.S. 466

(2000).   As Bolding concedes, his argument is foreclosed by

circuit precedent.     See United States v. Slaughter, 238 F.3d 580,

582 (5th Cir. 2000).    He raises the issue only to preserve it for

Supreme Court review.

     Bolding also contends, and the record reflects, that the

district court’s oral sentence included a requirement that

Bolding complete 200 community-service hours within the first

three years of his supervised release, while the written judgment

requires Bolding to complete the hours within the first two years

of his supervised release.    “When there is a conflict between a

written sentence and an oral pronouncement, the oral

pronouncement controls.”     See United States v. Moreci, 283 F.3d

293, 299 (5th Cir. 2002).    Therefore, we remand the case for the

district court to reform the written judgment to conform to the

oral sentence.     See United States v. Martinez, 250 F.3d 941, 942

(5th Cir. 2001).

     For the foregoing reasons, we AFFIRM the judgment of

conviction and sentence.    We REMAND the case to the district

court to amend its written judgment to conform to its oral

sentence.